Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ response to the office action filed on 17 August 2021 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2021 has been entered.
	
Claim Interpretation
Claim 1 recites providing an FFPE sample; partitioning the sample into discrete partitions; and subsequently analyzing the nucleic acids of this sample using geographical tags and sequencing.
 This requirement is interpreted to require providing discrete portions of the same FFPE sample; extracting nucleic acid from these individual portions; and subsequently combining each nucleic acid portion with geographical tags; adding each of these combined portions to an individual compartment and sequencing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Armani et al., Frisen et al. and Hindson et al.
Claims 1-21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Armani et al. ("2D-PCR: a method of mapping DNA in tissue sections." Lab on a Chip 9.24 (2009): 3526-3534.), i.e. Armani 2009, in view of Armani et al. ("Multiplex quantitative measurement of mRNAs from fixed tissue microarray sections." Applied immunohistochemistry & molecular morphology: AIMM/official publication of the Society for Applied .
Please note the Armani 2014 citations refer to the 14 page author manuscript available on NIH Public Access.
Armani 2009 teach a method of nucleic acid analysis of discrete portions of a tissue section sample comprising placing a tissue section on top of a multiwell array, wherein each well comprises agarose gel. The tissue section is pressed into the multiwell array, such that each well receives a discrete portion of the tissue section. After dehydration of the array of wells comprising tissue and agarose gel, lysis reagents are added to each well, the array is sealed and allowed to incubate for the tissue lysis process to extract DNA.  After an additional dehydration to remove excess water, PCR reagents are added to each individual well and the array is subjected to thermocycling conditions to allow PCR amplification of target nucleic acids in each well (e.g. Entire Armani 2009 reference and especially DNA mapping technology section, pg. 3527; Fig. 2, pg. 3527).
 Furthermore, Armani 2009 teach this technique can be used on FFPE samples (e.g. 4th para, pg. 3532, Armani 2009).
 Armani 2014 teach an updated version of their previous technique comprising preparing multiple discrete portions of an FFPE tissue section for further nucleic acid analysis (e.g. Entire Armani 2014 reference and especially Materials and Methods section, pg. 3-4 of 14; Fig. 1, pg. 10 of 14).
 Specifically, Armani 2014 teach preparation of the FFPE section prior to nucleic acid extraction (e.g. section 2.1-2.2, pg. 3 of 14). After the tissue section is deparrafinized, the resultant tissue section is placed on to a multi-well plate such that a single core, i.e. discrete 
 It would be have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Armani 2009 comprising providing discrete portions of a tissue section  to include providing discrete portions of a previously deparrafinized FFPE section prior to further nucleic acid analysis comprising PCR amplification and multiplexed hybridization with differentially labelled fluorescent probes as taught by Armani 2014 because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of nucleic acid analysis in an FFPE sample comprising providing discrete portions of the same FFPE sample and combining in individual compartments the tissue portions  with tissue lysis reagents and reagents  comprising different identifiers, i.e. primers and different fluorescently labelled probes,  to determine spatial information of target nucleic acids.		
Therefore, the combined teachings of Armani et al. render obvious the limitation: a method of analyzing a plurality of nucleic acids in a formalin fixed paraffin embedded (FFPE) tissue sample, the method comprising: providing a FFPE tissue sample comprising a plurality of nucleic acids retained in spatial locations in the FFPE tissue sample (i.e. providing discrete portions from the same FFPE sample) as required by step (a) of claim 1. 

 Therefore, the combined teachings of Armani et al. also render obvious the requirements of contacting the FFPE sample (i.e. contacting all the nucleic acid content from each of the discrete portions of the same FFPE sample) with labeled tags as required by step (b) of claim 1.
 However, the combined teachings of Armani et al. do not expressly teach geographical tags as required by limitations ( b) –( e) of claim 1.
Like the combined teachings of Armani et al., Frisen et al. disclose methods for determining the spatial distribution of target nucleic acids in a tissue sample (e.g. methods for detecting and/or analyzing RNA, e.g. RNA transcripts or genomic DNA, so as to obtain spatial information about the localisation, distribution or expression of genes, or indeed about the localisation or distribution of any genomic variation (not necessarily in a gene) in a tissue sample as in para 0001, pg. 1).
 Furthermore, Frisen et al. teach methods comprising contacting FFPE samples with spatially separated collections of probes (e.g. para 0357, pg. 25; Example 4, pg. 30-31).
 Frisen et al. disclose their methods comprise providing a collection of different oligonucleotide probes, wherein each probe comprise a positional domain, i.e. positional tag,  and a capture domain (e.g. para 0088,pg. 7; positional tag as in para 0095,pg. 7; the nucleotide sequence of any one probe molecule immobilized at a particular feature is the same as the 
Frisen et al. teach the positional tag comprises an identification tag that is unique to the position(e.g. By virtue of the positional domain a capture probe … may be correlated to a position in the tissue sample, for example it may be correlated to a cell in the sample. Thus, the positional domain of the capture domain may be seen as a nucleic acid tag (identification tag) as in para 0098, pg. 8).
Furthermore, Frisen et al. teach capture probes hybridize to target nucleic acids and function as a primer to copy the hybridized target by primer extension or may be ligated to the hybridized target (e.g. para 0149-0154, pg. 13-14; para 0284,pg. 22).
 Frisen et al. further teach their methods comprise contacting a tissue sample with the collection of probes such that the position of a capture probe on an array may be correlated with a position in the tissue sample and allowing hybridization; generating a DNA product from the captured nucleic acid target by ligation or extension using the capture probes; retrieving the tagged DNA product and sequencing (e.g. para 0021,pg. 2; para 0024-0033,pg. 3; sequencing as in para 0043,pg. 3). 
Frisen et al. teach determining spatial information on a sample based on the discrete location on their array (e.g. the spatial information (e.g. spatial localisation) may be derived from the position of the tissue sample on the array, coupled with the sequencing information as in para 0044, pg. 3-4).
Frisen et al. teach their methods comprise generating results from nucleic acid analysis and imaging FFPE sample, wherein the resulting data provides spatial information of the target 
Furthermore, Frisen et al. disclose their method allows quantification of the spatial expression of genes in a tissue sample, wherein the transcripts are in different concentrations within the tissue sample (e.g. The global gene expression information obtainable from the methods of the invention also allows co-expression information and quantitative estimates of transcript abundance as in para 0021,pg. 2; para 0034, pg. 3; The intensity of the visual signal correlates to the relative abundance of each target nucleic acid in the sample as in para 0069,pg. 5; para 0326,pg. 2). 
 Furthermore, Frisen et al. teach their methods comprise using FFPE samples which will be deparrafinized prior to analysis (e.g. para 0127, para 0129-0130, para 0132, pg. 11; para 0365-0388, pg. 28-29). 
Frisen et al. teach their methods facilitate comparative analysis of normal and tumor tissues (e.g. para 0252, pg. 21; para 0301, pg. 23). Frisen et al. also teach analysis of RNA and DNA in their samples (e.g. para 0022, pg. 3; para 0061-0062, pg. 4).
 Frisen et al. teach their method comprises providing probes to tissue in an array format (e.g. spotting capture probes on a slide in an array and covering the array with tissue as in para 
As noted above, the combined teachings of Armani et al. teach providing discrete portions of the same FFPE sample and conducting further nucleic acid analysis, including PCR amplification and detection, using probe sets comprising different fluorescent labels placed in each individual well (e.g. Fig. 1, pg. 10 of 14, Armani 2014).
 Therefore, as both Armani et al. and Frisen et al. teach nucleic acid analysis of FFPE tissue samples with reagents comprising unique identifiers, it would be have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of the combined teachings of Armani comprising combining nucleic acid content from discrete portions of the FFPE sample with probes, wherein the probes comprise different optical labels and to include using targeting probes comprising positional tags as taught by Frisen et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method of analyzing a plurality of nucleic acids in a formalin fixed paraffin embedded (FFPE) tissue sample.
Therefore, the combined teachings of Armani et al. and Frisen et al. render obvious the limitations: method of analyzing a plurality of nucleic acids in a formalin fixed paraffin embedded (FFPE) tissue sample, the method comprising: (a) providing a FFPE tissue sample comprising a plurality of nucleic acids retained in spatial locations in the FFPE tissue sample (e.g. nucleic acid content from each of the discrete portions of FFPE sample, Armani);
(b) applying a plurality of geographical tags to the FFPE tissue sample, wherein the applying comprises applying different geographical tags or different concentrations of 
 (c)    providing discrete partitions comprising FFPE tissue and a plurality of geographical tags, each partition comprising a portion of nucleic acids from the plurality of nucleic acids and a portion of geographical tag from the plurality of geographical tags; (d)    obtaining sequencing information from the nucleic acids in each of the discrete partitions; and (e)    identifying a characteristic of the geographical tags in each of the discrete partitions, wherein for each partition, the characteristic of the geographical tag provides information relating to the original relative spatial location for the portion of nucleic acids in the FFPE tissue sample (e.g. data provides spatial information of the target of interest in the tissue sample as in para 0001, pg. 1; para 0044, pg. 3-4; para 0143-0145, pg. 12-13, Frisen) , thereby analyzing the plurality of nucleic acids as required by claim 1.
It is noted that Frisen et al. teach spatially separating collections of probes by spotting these groups at discrete locations on a support, with the guidance of a multi-spaced  gasket, prior to applying tissue to the support(e.g. para 0357,pg. 25; Example 4, pg. 30-31). Furthermore, Frisen et al. teach microarrays of capture probes wherein the probes are linked to beads are known in the art (e.g. para 0070, pg. 5).
However, the combined teachings of Armani et al. and Frisen et al. do not expressly teach combining probes, i.e. geographical tags, with target FFPE tissue prior to partitioning. 
Prior to the effective filing date of the claimed invention, Hindson et al. teach methods of nucleic acid analysis comprising providing analyte samples, wherein the analytes are heterogeneous populations of cells and include clinical sources, such as tumor biopsies (e.g. para 0138, para 0141, pg. 12; para 0169, pg. 15), and combining these samples with reagents prior to adding to partitions, wherein the partitions are microwells or droplets. Hindson et al. also teach the reagents with unique identifiers target specific components of the tissue sample (e.g. para 0070, pg. 6; pre-mixing as in para 0140, pg. 12; para 0149, para 0151, pg. 13; para 0154-0155, pg. 14).
Hindson et al. also teach the ratio of unique identifiers per analyte is adjusted as per user’s choice (e.g. para 0150, pg. 13; para 0152-0154, para 0157, pg. 13-14). Furthermore, Hindson et al. teach using a sufficiently diverse population of identifiers to tag a diverse population of analytes (e.g. para 0156, pg. 14).  
Hindson et al. teach barcodes are used to distinguish a nucleic acid of interest in a population comprising other different barcoded nucleic acids. Barcodes are also used to identify individual fragments of a nucleic acid of interest during sequencing (e.g. Attachment of the barcode sequence to a nucleic acid of interest may associate the barcode sequence with the nucleic acid of interest. The barcode may then be used to identify the nucleic acid of interest during sequencing, even when other nucleic acids of interest (e.g. comprising different barcodes) are present. In cases where a nucleic acid of interest is fragmented prior to sequencing, an attached barcode may be used to identify fragments as belonging to the nucleic acid of interest during sequencing as in para 0072, pg. 7).
Furthermore, Hindson et al. teach DNA barcodes are associated with a single cell or a specific partition (e.g. Nucleic acids with identical unique identifiers may be determined to originate from the same cell as in para 0166, pg. 15; specific partition as in para 0152, pg. 13-14). Furthermore, Hindson et al. teach sample analysis through multiple different reactions such as nucleic acid amplification are done prior to sequencing of associated nucleic acids (e.g. 
Furthermore, Hindson et al. teach formalin-fixed tissue samples (e.g. Samples such as cells, nucleic acids and proteins may also be obtained from a variety of clinical sources such as biopsies, aspirates, blood draws, urine samples, formalin fixed embedded tissues and the like as in para 0141, pg. 12). Hindson et al. also teach the target nucleic acids are RNA (e.g. para 0014, pg. 2).
 Therefore, as Armani et al.,  Frisen et al. and Hindson et al. all teach analysis of tissue sample with reagents comprising unique identifiers, it would be have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Armani et al. and Frisen et al. comprising combining nucleic acid content from each of the discrete portions of the same FFPE sample with targeting probes to include combining the nucleic acid portions from the same FFPE sample with reagents prior to partitioning and including barcodes that are associated with the specific partition as taught by Hindson et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of nucleic acid analysis in an FFPE sample comprising combining sample with targeting reagents comprising unique identifiers.		
Therefore, the combined teachings of Armani et al., Frisen et al. and Hindson et al. render obvious the limitations: method of analyzing a plurality of nucleic acids in a formalin fixed paraffin embedded (FFPE) tissue sample, the method comprising: (a) providing a FFPE 
(b) applying a plurality of geographical tags to the FFPE tissue sample, wherein the applying comprises applying different geographical tags or different concentrations of geographical tags to such that different regions of the sample (e.g. a collection of different positional capture oligonucleotide probes, Frisen);
(c) following (b), partitioning the FFPE tissue sample comprising the applied plurality of geographical tags into discrete partitions, each partition comprising a portion of nucleic acids from the plurality of nucleic acids and a portion of geographical tag from the plurality of geographical tags; (d)    obtaining sequencing information from the nucleic acids in each of the discrete partitions; and (e)    identifying a characteristic of the geographical tags in each of the discrete partitions, wherein for each partition, the characteristic of the geographical tag provides information relating to the original relative spatial location for the portion of nucleic acids in the FFPE tissue sample as required by claim 1.
Furthermore, as Frisen et al. teach tagging target nucleic acid by ligation or by primer extension with the reagent probe prior to sequencing, the combined teachings of Armani et al., Frisen et al. and Hindson et al. render obvious the limitation: wherein a plurality of tagged nucleic acid fragments are produced in each discrete partition prior to the (d) obtaining as recited in claim 2.
	Furthermore, as Hindson et al. teach DNA barcodes are associated with a specific partition (e.g. para 0152, pg. 13-14), the combined teachings of Armani et al., Frisen et al. and Hindson et al. render obvious the limitation: method of claim 2, wherein each of the tagged claim 3.
Furthermore, the combined teachings of Armani et al., Frisen et al. and Hindson et al. render obvious claims 4 and 5.
Furthermore, the combined teachings of Armani et al., Frisen et al. and Hindson et al. render obvious the limitations: wherein the sequence information obtained in (d) is obtained by sequencing the plurality of tagged nucleic acid fragments in each partition as recited in claim 6.
As noted above, Frisen et al. teach microarrays of capture probes wherein the probes are linked to beads is known are the art (e.g. para 0070,pg. 5). Furthermore, Hindson et al. teach barcode sequences are releasably connected to beads (e.g. para 0012-0013, pg. 1-2; para 0056, pg. 5; para 0111-0133, pg. 10-12). 
Therefore, the combined teachings of Armani et al., Frisen et al. and Hindson et al. render obvious the limitations: wherein each partition further comprises a tagged particle, the tagged particle comprising a plurality of partition-specific tags releasably attached to a particle as recited in claim 7.
Hindson et al. teach a barcode construct comprises a unique n-mer, which barcode type sequences that is used as a tag and a functional n-mer, wherein the functional n-mers include a random n-mer and primer sites (e.g. para 0073,pg. 7).
 Therefore, the combined teachings of Armani et al., Frisen et al. and Hindson et al. render obvious the limitation: wherein the partition-specific tags each comprise an oligonucleotide barcode tag and a random n-mer oligonucleotide as recited in claim 8.
Furthermore, as Frisen et al. teach tags with the same partition are the same but differ from tags in other partitions and Hindson et al. teach partition-specific tags, the combined  the limitations: wherein the partition-specific tags in a discrete partition are identical and the partition-specific tags between discrete partitions are different as recited in claim 9.
Furthermore, the combined teachings of Armani et al., Frisen et al. and Hindson et al. render obvious claim 10.
	As Hindson et al. teach barcoded oligonucleotides are attached to gel beads (e.g. para 0056-0057, pg. 5; para 0110, pg. 10), the combined teachings of Armani et al., Frisen et al. and Hindson et al. render obvious claims 11 and 12.
Furthermore, Frisen et al. disclose their method allows quantification of the spatial expression of genes in a tissue sample, wherein the transcripts are in different concentrations within the tissue sample (e.g. The global gene expression information obtainable from the methods of the invention also allows co-expression information and quantitative estimates of transcript abundance as in para 0021,pg. 2; para 0034, pg. 3; The intensity of the visual signal correlates to the relative abundance of each target nucleic acid in the sample as in para 0069,pg. 5; para 0326,pg. 2). Therefore, as different regions of a sample express different concentrations of multiple molecular targets, the associated targeting probes will be different and will be present in different concentrations in these regions. 
Therefore, the combined teachings of Armani et al., Frisen et al. and Hindson et al. render obvious claims 13-15.
Furthermore, as both Frisen et al. and Hindson et al. teach sequencing for identification, the combined teachings of Armani et al., Frisen et al. and Hindson et al. render obvious claim 16.
claim 17.
Furthermore, as Armani et al., Frisen et al. and Hindson et al. all teach analysis of FFPE samples, the combined teachings of Armani et al., Frisen et al. and Hindson et al. render obvious claim 18.
Furthermore, as both Armani et al. (e.g. Section 2.3, pg. 3 of 14, Armani 2014) and Frisen et al. teach their methods comprise using FFPE samples which will be deparrafinized prior to analysis (e.g. para 0127, para 0129-0130, para 0132, pg. 11; para 0365-0388, pg. 28-29), the combined teachings of Armani et al., Frisen et al. and Hindson et al. render obvious claim 19.
	Furthermore, as Frisen et al. and Hindson et al. both teach analysis of RNA, the combined teachings of Armani et al., Frisen et al. and Hindson et al. render obvious claim 20.
Furthermore, Frisen et al. teach their methods allow analysis of nanograms quantities of nucleic acid (e.g. less than 10ng/L as in para 0590, pg. 38; Fig. 13 and 14, Frisen).
Therefore, the combined teachings of Armani et al., Frisen et al. and Hindson et al. render obvious claim 21.
Furthermore, as Hindson et al. teach analysis of a tumor biopsy (e.g. para 0167, para 0169, pg. 15), the combined teachings of Armani et al., Frisen et al. and Hindson et al. render obvious claim 23.
Furthermore, as Hindson et al. teach barcoded oligonucleotides are attached to gel beads (e.g. para 0056-0057, pg. 5; para 0110, pg. 10), the combined teachings of Armani et al., Frisen et al. and Hindson et al. render obvious claim 24.

Armani et al., Frisen et al., Hindson et al., and Krishnan et al.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Armani et al., Frisen et al. and Hindson et al.,  as applied to claims 1-21, 23 and 24 above, and further in view of Krishnan et al. (US20130273640).
The combined teachings of Armani et al. Frisen et al. and Hindson et al. as applied above are incorporated in this rejection.
As noted above, the combined teachings of Armani et al. Frisen et al. and Hindson et al. disclose a method comprising providing discrete portions of the same FFPE tissue sample, combining with reagents comprising unique identifiers and subsequently partitioning into compartments for further analysis including sequencing to determine the spatial distribution of genes within the starting sample. Furthermore, Frisen et al. teach their methods allow analysis of nanograms quantities of nucleic acid (e.g. less than 10ng/L as in para 0590, pg. 38; Fig. 13 and 14, Frisen). 
However, the combined teachings of Armani et al. Frisen et al. and Hindson et al. do not expressly teach claim 22.
Prior to the effective filing date, Krishnan et al. teach analysis 0.5 ng/ml starting DNA quantity into discrete partitions is known in the art (e.g. para 0146, pg. 18-19; para 0153, pg. 19).
Therefore, as Armani et al., Frisen et al., Hindson et al. and Krishnan et al. all teach partition- based analysis of nucleic acids, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Armani et al. Frisen et al. and Hindson et al. to include starting DNA quantities of less than 1 ng/ml as taught 
Therefore, the combined teachings of Armani et al., Frisen et al., Hindson et al. and Krishnan et al. render obvious the limitation: wherein the amount of nucleic acid in each discrete partition is less than 1 ng/ml as recited in claim 22.

Armani et al., Frisen et al., Hindson et al., and Samuels et al. 
Claim 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Armani et al., Frisen et al. and Hindson et al.,  as applied to claims 1-21, 23 and 24 above, and further in view of Samuels et al. (US20120220494).
The combined teachings of Armani et al. Frisen et al. and Hindson et al. as applied above are incorporated in this rejection.
As noted above, the combined teachings of Armani et al. Frisen et al. and Hindson et al. disclose a method comprising providing discrete portions of the same FFPE tissue sample, combining with reagents comprising unique identifiers and subsequently partitioning into compartments for further analysis including sequencing to determine the spatial distribution of genes within the starting sample. Furthermore, Frisen et al. teach their methods allow analysis of nanograms quantities of nucleic acid (e.g. less than 10ng/L as in para 0590, pg. 38; Fig. 13 and 14, Frisen). 
However, the combined teachings of Armani et al. Frisen et al. and Hindson et al. do not expressly teach claims 25 and 26.

Samuels et al. further disclose short read sequencing technologies (e.g. para 0027, pg. 3; para 087, pg. 21-22; para 0466, pg. 40).
 Therefore, as Frisen et al., Hindson et al. and Samuels et al. all teach identification of molecular targets by sequencing, it would be have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Armani et al., Frisen et al. and Hindson et al. comprising analysis by sequencing to include short read sequencing as taught by Samuels et al. as a skilled artisan would have recognized the simple substitution of one type of sequencing for another would yield the predictable outcome of a method of analyzing a plurality of nucleic acids in an FFPE tissue sample.
 Therefore, the combined teachings of Armani et al., Frisen et al., Hindson et al. and Samuels et al. render obvious the limitation: method of claim 1, wherein the obtaining (d) comprises a sequencing reaction selected from the group consisting of: short read-length sequencing reaction as recited in claim 25.
Furthermore, the combined teachings of Armani et al., Frisen et al., Hindson et al. and Samuels et al. render obvious the limitation: wherein the sequencing reaction is a short read, high accuracy sequencing reaction as recited in claim 26.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 

Application No. 17/195,514
Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-19, 21, 23, 24 and 26-28  of copending Application No. 17/195,514 in view of Armani et al. ("2D-PCR: a method of mapping DNA in tissue sections." Lab on a Chip 9.24 (2009): 3526-3534.), i.e. Armani 2009; Armani et al. ("Multiplex quantitative measurement of mRNAs from fixed tissue microarray sections." Applied immunohistochemistry & molecular morphology: AIMM/official publication of the Society for Applied Immunohistochemistry 22.5 (2014):323-330), i.e. Armani 2014; Frisen et al. (US 20140066318; published 04 March 2014); Hindson et al. (US20140155295; published 05 June 2014); Krishnan et al. (US20130273640) and Samuels et al. (US20120220494).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed.Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed.Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.

Claims 14-19, 21, 23, 24 and 26-28 of copending Application No. 17/195,514 do not expressly teach combining discrete portions of the same FFPE tissue sample with tags prior to partitioning.
However, as indicated above, the combined teachings of Armani et al., Frisen et al., and Hindson et al. meet this requirement.
Furthermore, the combined teachings of Armani et al., Frisen et al., and Hindson et al. meets the requirements of instant claims 1-21, 23 and 24.
Furthermore, the additional teachings of Krishnan et al. meet the requirements of claim 22. Furthermore, the additional teachings of Samuels et al. meet the requirements of claims 25 and 26. 
As copending application 17/195,514,  and the teachings of Armani 2009, Armani 2014, Frisen et al., Hindson et al., Krishnan et al. and Samuels et al. teach methods for determining spatial information comprising analysis of FFPE samples, it would have been obvious to one skilled in the art to modify the method of  copending Application No. 17/195,514 to include combining nucleic acid content from a plurality of discrete portions of the FFPE tissue sample with tags and partitioning into a plurality of discrete compartments as rendered obvious by the teachings of Armani 2009, Armani 2014, Frisen et al., Hindson et al., Krishnan et al. and Samuels et al. as recited in the current rejections because these are particular known techniques .
This is a provisional nonstatutory double patenting rejection.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Applicants present arguments that the previously cited art does not meet the requirements of the amended claims. 
In view of the amendment to claim 1, the combined teachings of Armani et al., Frisen et al., and Hindson et al. are applied to show that analysis comprising combining discrete portions of the same FFPE tissue sample with targeting probes prior to partitioning is known in the art.
Furthermore, the teaching of Krishnan is applied to show that partition-based analysis of low nucleic acid concentrations is known in the art.
Furthermore, the teaching of Samuels is applied to show that short read length sequencing is known in the art.

Conclusion
No claims are allowable.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAHANA S KAUP/             Primary Examiner, Art Unit 1639